PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           



				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 1-9 are considered allowable since when reading the claims in light of the specifica-

tion, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 

53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination 

disclose or suggest the combination of limitations specified in the independent claims.

3.	The limitations recited in independent claim 1   “An analysis apparatus comprising: 

processing circuitry programmed to execute a process comprising: generating a first feature 

vector on the basis of a text log output from a system and being a log expressed by text; gene-

rating a second feature vector on the basis of a numerical log output from the system and be-

ing a log expressed by a numerical value; generating a third feature vector on the basis of the 

first feature vector and the second feature vector; learning a plurality of appearance values of 

the third feature vector and generating a model indicating a state of the system; and determin-

ing the state of the system at determination target time on the basis of the third feature vector 

at the determination target time and the model.73 SAS 100016US Attorney Docket No.: 094926-1044641”




4.	The limitations recited in independent claim 8   “An analysis method that is executed 

by an analysis apparatus, the analysis method comprising: a text log feature vector generating 

step of generating a first feature vector on the basis of a text log output from a system and be-

ing a log expressed by text; a numerical log feature vector generating step of generating a se-

cond feature vector on the basis of a numerical log output from the system and being a log ex-

pressed by a numerical value; a system feature vector generating step of generating a third fea-

ture vector on the basis of the first feature vector and the second feature vector; a learning step 

of learning a plurality of appearance values of the third feature vector and generating a model 

indicating a state of the system; and a determining step of determining the state of the system 

at determination target time on the basis of the third feature vector at the determination target 

time and the model.73 SAS 100016US Attorney Docket No.: 094926-1044641”

5.	The limitations recited in independent claim 9   “A non-transitory computer-readable 

recording medium having stored a program for analysis that causes a computer to execute a 

process comprising: generating a first feature vector on the basis of a text log output from a 

system and being a log expressed by text; generating a second feature vector on the basis of a 

numerical log output from the system and being a log expressed by a numerical value; generat-

ing a third feature vector on the basis of the first feature vector and the second feature vector; 

learning a plurality of appearance values of the third feature vector and generates a model indi-

cating a state of the system; and determining the state of the system at determination target time 

on the basis of the third feature vector at the determination target time and the model.”
                                                                          




6.	When taken in context the claims as a whole was/were not uncovered in the prior art i.e., the 

dependent claims are allowed as they depend upon an allowable independent claim.

7.	Any comments considered necessary by applicant must be submitted no later than the payment 

of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such sub-

mission should be clearly labeled “Comments regarding Statement of Reasons for Allowance.”


                                  Correspondence Information

8.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 

a.m. and 6:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov. If you need to send an Official facsimile transmission, please 

send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervi-

sor (SPE), Lo Ann J., may be reached at (571) 272-9767. Hand-delivered responses should be deliver-

ed to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexan-

dria, VA 22313), located on the first floor of the south side of the Randolph Building. Finally, infor-

mation regarding the status of an application may be obtained from the Patent Application Information 

Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from 

either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

you have any questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.





                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Thursday, March 4, 2021
                MBH
                                                                                         /MICHAEL B HOLMES/                                                                                   Primary Examiner, Art Unit 2126